Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

AVID TECHNOLOGY, INC.

This Executive Employment Agreement (this “Agreement”) is entered into as of
December 19, 2007, by and between Avid Technology, Inc., a Delaware corporation
with its principal executive offices at Avid Technology Park, One Park West,
Tewksbury, Massachusetts 01876 (the “Company”), and Gary Greenfield
(“Executive”).

Article 1. Services

1.1.        Service. Commencing on December 19, 2007 (the “Effective Date”) and
throughout the Term (as defined below), Executive shall serve as the Chief
Executive Officer of the Company upon the terms and conditions set forth below.

1.2.        Duties. During the Term, Executive agrees to perform such executive
duties consistent with his position as may be assigned to him from time to time
by the Board of Directors of the Company (the “Board” or “Board of Directors”)
and to devote his full working time and attention to such duties.

Following the Effective Date, Executive shall be permitted to continue serving
on, and only on, the boards of directors (and committees thereof) of three
companies on which Executive serves as of the Effective Date (the “Existing
Directorships”); provided, however, that if Executive resigns or otherwise
ceases to serve with respect to any Existing Directorship, Executive shall not
serve on the boards of directors or advisory committees of more than two
companies (public or private) without prior Board approval. Executive’s service
on the Board shall not be taken into account for purposes of the limitations set
forth in this paragraph.

1.3.        No Conflicting Commitments. During the Term, Executive will not
undertake any commitments, engage or have an interest in any outside business
activities or enter into any consulting agreements which, in the good faith
determination of the Board of Directors (excluding Executive), conflict with the
Company’s interests or which might reasonably be expected to impair the
performance of Executive’s duties as a full-time employee of the Company.
Notwithstanding the foregoing, Executive may pursue personal interests
(including, without limitation, industry, civic and charitable activities),
attend to his personal investments, so long as such activities do not interfere
with the performance of his duties hereunder, and, until December 31, 2007,
continue to satisfy obligations with respect to his prior employer.

1.4.        Board Membership. Executive shall be appointed a member of the Board
of Directors as of the Effective Date and shall serve as a member of the Board
without additional compensation. During the Term, at each annual meeting of the
Company’s stockholders at which Executive’s membership on the Board has expired,
the Company will nominate Executive to serve as a member of the Board.
Executive’s service as a member of the Board will be subject to any required
stockholder approval. Upon termination of Executive’s employment with the

 

 

- 1 -

 

 

--------------------------------------------------------------------------------



Company for any reason, unless the Board affirmatively requests that Executive
remain on the Board, Executive will be deemed to have resigned from the Board
voluntarily as of the last day of employment with the Company; and at the
Board’s request, Executive will execute any documents necessary to reflect such
resignation.

1.5.        Chairman of Board. Executive will be named Chairman of the Board
within 12 months after the Effective Date.

Article 2. Term

2.1.        Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall expire on December 31, 2012 unless sooner terminated
when the Executive’s employment terminates pursuant to Section 4.1 hereof.
Notwithstanding the foregoing, (i) in the event that a Change-in-Control of the
Company (as defined in Section 4.2.2) should occur during the calendar year 2012
and Executive is still an employee of the Company at that time, then the Term
shall be deemed to expire on the date that is 12 months after the date of such
Change-in-Control of the Company, (ii) in the event a Potential
Change-in-Control Period (as defined in Section 4.2.6) exists at December 31,
2012 and Executive is still an employee of the Company at that date, the Term
shall be deemed to expire on the date that 12 months after the commencement of
such Potential Change-in-Control Period and (iii) the expiration of the Term
shall not adversely affect Executive’s rights under this Agreement which have
accrued prior to such expiration. For the avoidance of doubt, if a Potential
Change-in-Control Period shall commence in 2012 and a Change-in-Control of the
Company shall also occur in 2012, and if Executive is still an employee of the
Company on the date of the Change-in-Control of the Company, the Term shall be
deemed to expire 12 months after the date of such Change-in-Control. Unless the
services of the Executive have terminated prior to or upon the end of the Term
in accordance with the provisions of this Agreement, from and after the end of
the Term, Executive shall be an employee-at-will.

Article 3. Payments

3.1.        Base Compensation. During the Term, the Company shall pay Executive
an annual base salary (the “Base Salary”) of Nine Hundred Thousand Dollars
($900,000), payable in regular installments in accordance with the Company’s
usual payment practices. The Base Salary shall be reviewed by the Board of
Directors’ Compensation Committee during the Term and increased (but not
decreased) accordingly at the discretion of the Compensation Committee.

3.2.        Incentive Payments. Commencing with the Company’s fiscal year ending
December 31, 2008 and thereafter during the remainder of the Term, Executive
shall be eligible to participate in an annual performance bonus plan pursuant to
which he shall be eligible to receive a target annual bonus (the “Annual
Incentive Bonus”) equal to One Hundred percent (100%) of his then Base Salary
for full attainment of his performance objectives (which may include
company-wide objectives), with a maximum annual bonus equal to One Hundred
Thirty-Five percent (135%) of his then Base Salary for extraordinary performance
on all or nearly all of his performance objectives. The total cash compensation
payable to Executive with respect to fiscal year 2008, including his Annual
Incentive Bonus for 2008 (but excluding the bonus

 

2

 

--------------------------------------------------------------------------------



payable under Section 3.8), shall not exceed Two Million One Hundred Fifteen
Thousand Dollars ($2,115,000).

The amount of Executive’s Annual Incentive Bonus, if any, shall be based on the
degree to which Executive’s performance objectives for a fiscal year have been
met. Within 70 days after the Effective Date, Executive and the Compensation
Committee of the Board (after receiving input from the Board) shall have
mutually determined and established Executive’s performance objectives for
fiscal year 2008. Thereafter, during the Term, Executive’s performance
objectives for each fiscal year shall be mutually established by the
Compensation Committee of the Board and Executive during Executive’s annual
performance review; provided, that in no event shall the percentages set forth
in the first paragraph of this Section 3.2 to be used in calculating Executive’s
Annual Incentive Bonus be reduced. The Compensation Committee of the Board shall
determine, for each fiscal year, the extent to which Executive’s performance
objectives for such fiscal year have been attained and the amount of the Annual
Incentive Bonus, if any, for such fiscal year. Any Annual Incentive Bonus earned
by Executive with respect to a fiscal year shall be paid to him promptly after
the filing of the Company's Annual Report on Form 10-K for such fiscal year but
in no event later than 90 days after the end of such fiscal year. The amount of,
and Executive’s entitlement to receive, the Annual Incentive Bonus for a fiscal
year shall be determined without regard to whether Executive is employed on the
date that such Annual Incentive Bonus is payable.

 

3.3.

Equity Grant.

3.3.1.     Option Grant. Effective as of the Effective Date, pursuant to a stock
option agreement, Executive will be awarded an option to purchase Seven Hundred
Twenty-Five Thousand (725,000) shares of Avid Technology, Inc. common stock (the
“Stock Option”). The exercise price will be the closing price of the stock on
the Effective Date (the “Start Price”).

a)     One Hundred Thousand (100,000) shares of the Stock Option will vest on a
time-based schedule in equal 6.25% increments every three months, with the first
vesting date on March 19, 2008 and the last vesting date on December 19, 2011,
as long as Executive is employed by the Company on each such vesting date.

b)    Three Hundred Thousand (300,000) shares of the Stock Option will vest on a
performance-based schedule, as follows:

(1)    One Hundred Fifty Thousand (150,000) shares of the Stock Option will vest
at the end of the first 20 consecutive trading day period following the
Effective Date during which the common stock of the Company, as quoted on Nasdaq
(or on such other exchange as such shares may be traded), trades (without regard
to the closing price) at a price per share of at least twice the Start Price, as
adjusted for stock splits and stock dividends; and

 

3

 

--------------------------------------------------------------------------------



(2)   An additional One Hundred Fifty Thousand (150,000) shares of the Stock
Option will vest at the end of the first 20 consecutive trading day period
following the Effective Date during which the common stock of the Company, as
quoted on Nasdaq (or on such other exchange as such shares may be traded),
trades (without regard to the closing price) at a price per share of at least
three times the Start Price, as adjusted for stock splits and stock dividends.

c)     Three Hundred Twenty-Five Thousand (325,000) shares of the Stock Option
(the “ROE Option Shares”) will vest in accordance with the following table,
based upon improvement in the Company’s Return on Equity, or ROE (as defined
below), in calendar year periods, commencing with calendar year 2008.
Improvements for each calendar year shall be measured against a baseline ROE for
the 12-month period ended September 30, 2007 (“Baseline”).

 

ROE Percentage Point
Improvement in
Calendar Year
Compared to Baseline


Percentage of
ROE Option
Shares to Vest

 

 

14%

100%

12%

90%

10%

75%

8%

60%

6%

45%

4%

30%

2%

15%

0%

0%

 

The Board (excluding Executive if he is a member of the Board) shall make the
final determination of ROE and the ROE percentage point improvement for purposes
hereof for each calendar year no later then the 1st day of March following the
end of such calendar year. The determination of ROE shall be derived upon the
Company’s audited financial statements for the applicable calendar year and the
unaudited financial statements for the Baseline period. The ROE Option Shares,
if any, that are not vested at the end of the seventh calendar year (2014) shall
be forfeited.

“Return on Equity” or “ROE” shall be determined using the Company’s non-GAAP net
income as published in an earning release, adding the provision for income taxes
and subtracting the non-GAAP related tax

 

4

 

--------------------------------------------------------------------------------



adjustments for the applicable period and dividing by the average common
stockholder equity during the same period.

Notwithstanding the foregoing, the ROE Option Shares will vest in full at the
end of the first 20 consecutive trading day period following the Effective Date
during which the common stock of the Company, as quoted on Nasdaq (or on such
other exchange as such shares may be traded), trades (without regard to the
closing price) at a price per share at least four times the Start Price, as
adjusted for stock splits and stock dividends.

 

3.3.2.     Restricted Stock Grant. Effective as of the Effective Date, pursuant
to a restricted stock agreement, Executive will be granted One Hundred Thousand
(100,000) shares of Avid Technology, Inc. common stock (the “Restricted Stock
Grant”), which will vest as to 25% of the shares on January 1, 2009 and in equal
6.25% increments every three months thereafter, commencing on March 19, 2009,
until fully vested on December 19, 2011, as long as Executive is employed by the
Company on each such vesting date.

3.3.3.     Representation Regarding Grant Date. The Company represents and
warrants that the Company has taken all corporate action necessary to create
legally binding rights on the part of Executive, as of the Effective Date, to
the Stock Option and the Restricted Stock Grant and that the Effective Date is
the grant date for all purposes, including (without limitation) for purposes of
Section 409A of the United States Internal Revenue Code of 1986, as amended (the
“Code”).

3.3.4.     Covenant Regarding Registration. The Company covenants and agrees
that as soon as practicable after the Effective Date, but in any event no later
than March 31, 2008 to register the shares of stock of the Company covered by
the Stock Option and the Restricted Stock Grant under the Securities Act of
1933, as amended, by filing a registration statement on Form S-8, or on such
other form as may be appropriate, and shall use its best efforts to maintain the
effectiveness of such registration statement or statements for so long as the
Stock Option and Restricted Stock Grant are in effect and for so long as any of
the shares of stock covered by the Stock Option and Restricted Stock Grant
remain outstanding.

3.4.        Benefits; Expenses. During the Term, the Company shall provide
Executive and his dependents with medical insurance and such other cash and
noncash benefits, on the same terms and conditions, as amended from time to
time, as are generally made available by the Company to its full-time executive
officers. Executive shall be entitled to six (6) weeks of paid vacation per
year. The Company shall pay, or reimburse Executive for, all business expenses
incurred by Executive which are related to the performance of Executive's
duties, subject to timely submission by Executive of payment or reimbursement
requests and appropriate documentation, in accordance with the Company’s
reimbursement policies.

3.5.        Participation in Equity Incentive Plans. During the Term, in
addition to the Stock Option and Restricted Stock Grant, Executive shall be
entitled to participate in the Company’s stock incentive plans to the extent and
in the manner determined by the Board of Directors in its absolute discretion.

 

5

 

--------------------------------------------------------------------------------



3.6.        Establishment of Residence. Executive agrees to establish a
residence in the Greater Boston area no later than June 30, 2008. The Company
will reimburse Executive and his spouse for up to six (6) round-trip flights
between Maryland and Boston to assist them with searching for a house and
establishing a residence. The Company will also reimburse Executive for the
reasonable costs incurred by Executive in moving personal belongings from
Maryland to the Greater Boston area. Reimbursement for such expenses (except for
tax deductible amounts) will also include a one-time gross-up of 40% to cover
any income taxes associated with such reimbursement. Executive shall submit
requests for reimbursements in a timely fashion consistent with Company policy.

3.7.        Commuting Expense and Temporary Housing. Until such time as
Executive establishes a residence in the Greater Boston area, but no later than
June 30, 2008, the Company shall reimburse Executive for all travel expenses
which he incurs between his home in Maryland and the Greater Boston area and
will provide Executive with a furnished corporate apartment of the Executive’s
choosing (at a cost not to exceed $10,000 per month) in the Greater Boston area.

3.8.        One-Time Bonus. On January 7, 2008, the Company shall pay Executive
a bonus of Six Hundred Thousand Dollars ($600,000), net of applicable taxes and
withholding. If Executive’s employment with the Company is terminated prior to
the first anniversary of the Effective Date pursuant to either Section 4.1.3 or
Section 4.1.5, Executive hereby authorizes the Company to deduct the amount of
such bonus from monies otherwise due to him and to the extent that the bonus is
not so repaid in full, he agrees to pay the remaining amount to the Company
within 60 days after the effective date of the termination of his employment.

Article 4. Termination

4.1.        Termination. Executive’s employment hereunder shall terminate upon
the occurrence of any of the following events:

 

4.1.1.

Immediately upon the Executive’s death;

4.1.2.     The termination of the Executive’s employment by the Company for
Disability (as defined below), to be effective immediately upon delivery of
notice thereof;

4.1.3.     The termination of Executive’s employment by the Company for Cause
(as defined below), to be effective immediately upon delivery of notice thereof;

4.1.4.     The termination of Executive’s employment by the Company, without
Cause and not as a result of Executive’s death or Disability, to be effective 30
days after the Company delivers written notice thereof to the Executive;

4.1.5.      The termination of Executive’s employment by Executive without Good
Reason (as defined below) to be effective 30 days after Executive delivers
written notice thereof from Executive to the Company; or

4.1.6.     The termination of Executive’s employment by Executive with Good
Reason (as defined below), to be effective as set forth below.

 

6

 

--------------------------------------------------------------------------------



 

4.2.

For purposes of this Agreement, the following definitions shall apply:

4.2.1.     “Cause” shall mean (i) Executive’s willful and material failure to
perform (other than by reason of death or illness or other physical or mental
incapacity) his duties and responsibilities as assigned by the Board in
accordance with Section 1.2 above, which is not remedied after 30 days’ written
notice from the Board (if such failure is susceptible to cure), (ii) a breach of
any of the provisions of this Agreement or any other material written agreement
(including the Company’s employee nondisclosure and invention assignment
agreement) between Executive and the Company, which is not cured after 10 days’
written notice from the Board (if such breach is susceptible to cure), (iii) 
Executive’s material violation of a material Company policy (for purposes of
this clause, the Company’s Conflicts of Interest policy shall be deemed a
material policy), which is not cured after 10 days’ written notice from the
Board (if such violation is susceptible to cure), (iv) fraud, embezzlement or
other material dishonesty with respect to the Company, (v) conviction of a crime
constituting a felony (which shall not include any crime or offense related to
traffic infractions or as a result of vicarious liability) or conviction of any
other crime involving fraud, dishonesty or moral turpitude or (vi) failing or
refusing to cooperate, as reasonably requested in writing by the Board, in any
internal or external investigation of any matter in which the Company has a
material (financial or otherwise) in the outcome of the investigation.

4.2.2.      “Change-in-Control of the Company” shall be deemed to have occurred
only if any of the following events occur:

a)     The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either
(i) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Section 4.2.2, the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (D) any acquisition pursuant to a
transaction which satisfies the criteria set forth in clauses (A) and (B) of
Section 4.2.2(c); or

b)     Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequently
to the Effective Date whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be

 

7

 

--------------------------------------------------------------------------------



considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

c)     Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the operating assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
40% of, respectively, the then-outstanding shares of common stock (or other
equity interests, in the case of an entity other than a corporation), and the
combined voting power of the then-outstanding voting securities of the
corporation or other entity resulting from such Business Combination (which as
used in this Section 4.2.2(c) shall include, without limitation, a corporation
or other entity which as a result of such transaction owns all or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
in substantially the same proportions as their ownership immediately prior to
such Business Combination of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, and (B) no Person
(excluding any corporation or other entity resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then outstanding
shares of common stock (or other equity interests, in the case of an entity
other than a corporation) of the corporation or other entity resulting from such
Business Combination, or the combined voting power of the then-outstanding
voting securities of such corporation or other entity.

 

provided, however, that as used in Section 4.3 and Article 5, a
“Change-in-Control of the Company” shall be deemed to occur only if any of the
foregoing events occur and such event that occurs is a “change in the ownership
or effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation” as defined in Treasury Reg.
§ 1.409A-3(i)(5).

 

4.2.3.     “Date of Termination” shall mean the date of Executive’s “separation
from service” with the Company, as determined under Treasury Reg. § 1.409A-1(h).

 

4.2.4.

“Disability” shall mean Executive’s absence from the full-time

 

8

 

--------------------------------------------------------------------------------



performance of his duties with the Company for more than 180 days during a 365
day period as a result of incapacity due to mental or physical illness, as a
result of which Executive is deemed “disabled” by the institution appointed by
the Company to administer its long-term disability plan (or any successor plan).

4.2.5.     “Good Reason” shall mean any material breach of this Agreement by the
Company and/or the occurrence of any one or more of the following without
Executive’s prior express written consent: (i) a material diminution in
Executive’s authority, duties or responsibility from those in effect as of the
Effective Date (including, without limitation, (x) the failure to appoint
Executive to the position of Chairman of the Board, as provided in Section 1.5,
or (y) the removal or failure to reappoint Executive to the position of Chairman
of the Board at any time during the Term); (ii) a requirement that Executive
report to any person or entity other than the Board; (iii) in connection with a
Change-in-Control of the Company (or in connection with any other Business
Combination, as defined in Section 4.2.2(c), or any other transfer or other
disposition of the Company’s stock, without regard to whether such Business
Combination or transfer of the Company’s stock qualifies as a Change-in-Control
of the Company), in which either the Company is not the surviving entity or the
stock or assets of the Company are acquired by another entity, Executive not
being appointed as Chief Executive Officer and Chairman of the Board of the
surviving or acquiring entity; (iv) a material change in Executive’s office
location (it being agreed that as of the Effective Date such office location
shall be deemed to be Tewksbury, Massachusetts); provided, however, that a
termination for Good Reason by Executive can occur only if (a) Executive has
given the Company a notice of the existence of a condition giving rise to Good
Reason within 90 days after the initial occurrence of the condition giving rise
to Good Reason and (b) the Company has not cured the condition giving rise to
Good Reason within 30 days after receipt of such notice. A termination for Good
Reason shall occur 30 days after the end of such 30-day cure period.

4.2.6.     A “Potential Change-in-Control Period” shall be deemed to exist (A)
commencing upon the date on which the Company shall have announced that it has
entered into a merger, acquisition or similar agreement, the consummation of
which would result in the occurrence of a Change-in-Control of the Company and
ending on the earlier of (x) the date on which the transaction governed by such
agreement has been consummated or (y) the Company shall have announced that it
has terminated such agreement, or (B) commencing on the date on which any Person
(as defined in Section 4.2.2(a)) shall publicly announce an intention to take
actions which if consummated would constitute a Change-in-Control of the Company
and ending on the earlier of (x) the date on which such actions have caused the
consummation of a Change-in-Control of the Company or (y) such Person shall
publicly announce the termination of its intentions to take such actions.

4.2.7.     “Pro Ration Percentage” shall mean the amount, expressed as a
percentage, equal to the number of days in the then current fiscal year through
the date that Executive’s employment with the Company terminates, divided by
365.

4.2.8.     “Termination Bonus Amount” shall mean the greater of (i) Executive’s
highest Annual Incentive Bonus earned in the two most recent full fiscal years
preceding the date the Executive’s employment with the Company terminates, or
(ii) One Hundred Percent (100%)

 

9

 

--------------------------------------------------------------------------------



of Executive’s Base Salary in effect as of the date the Executive’s employment
with the Company terminates.

 

4.3.

Adjustments Upon Termination.

4.3.1.     Death or Disability. If during the Term, Executive’s employment with
the Company terminates pursuant to Section 4.1.1 or Section 4.1.2, subject to
Section 4.6, the Company shall pay to Executive or Executive’s heirs, successors
or legal representatives, as the case may be, Executive’s Base Salary in effect
as of the date Executive’s employment with the Company terminates (less, in the
case of a termination of employment as a result of Disability, the amount of any
payments made to the Executive under any long-term disability plan of the
Company). Such payments shall be made over the 12-month period that commences on
the Date of Termination; provided, that if termination of employment due to
death or Disability occurs after a Change-in-Control of the Company, the total
of such payments shall be made in a lump sum within 30 days following the Date
of Termination. Notwithstanding any provision to the contrary in any Avid stock
plan, or under the terms of any grant, award agreement or form for exercising
any right under any such plan (including, without limitation, the agreements
evidencing the Stock Option and the Restricted Stock Grant), any stock options,
restricted stock awards, stock appreciation rights or other equity participation
rights held by Executive as of the date of death or Disability shall become
exercisable or vested, as the case may be, with respect to all time-based awards
as to an additional number of shares equal to the number that would have been
exercisable or vested as of the end of the 12 month period immediately following
the date of death or Disability, but all performance-based vesting awards that
have not vested as of such date of death or Disability shall be forfeited as of
such date.

4.3.2.     With Cause or Without Good Reason. If Executive’s employment with the
Company terminates pursuant to Section 4.1.3 or Section 4.1.5, (a) all payments
and benefits provided to Executive under this Agreement shall cease as of the
date Executive’s employment with the Company terminates, except that Executive
shall be entitled to any amounts earned, accrued or owing but not yet paid under
Section 3.1 and any benefits due in accordance with the terms of any applicable
benefits plans and programs of the Company and (b) all vesting of all stock
options and restricted stock awards then held by the Executive shall immediately
cease as of the date Executive’s employment with the Company terminates.

4.3.3.     Without Cause or with Good Reason Other than during a Potential
Change-in-Control Period or After a Change-in-Control of the Company. If
Executive’s employment with the Company terminates pursuant to Section 4.1.4 or
Section 4.1.6, other than during a Potential Change-in-Control period or within
12 months after a Change-in-Control of the Company, subject to Section 4.6:

a)     within 30 days following the Date of Termination, the Company shall pay
Executive in a lump sum in cash the sum of (i) any accrued but unpaid Base
Salary through the date Executive’s employment with the Company terminates, plus
(ii) the Annual Incentive Bonus for the fiscal year preceding the fiscal year in
which Executive’s employment with the

 

10

 

--------------------------------------------------------------------------------



Company terminates, if unpaid, plus (iii) any accrued but unused vacation pay;

b)    the Company shall pay Executive, as severance pay, his Base Salary in
effect as of the date Executive’s employment with the Company terminates, for
12 months after the Date of Termination (the “Severance Pay Period”);

c)     the Company shall pay Executive incentive compensation for the fiscal
year in which the termination of Executive’s employment with the Company occurs
in the amount of the Termination Bonus Amount (as defined above) multiplied by
the sum of One Hundred Percent (100%) plus the Pro Ration Percentage;

d)    if Executive is eligible to receive and elects to continue receiving any
group medical and dental insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), the Company shall reimburse the monthly
COBRA premium (on a fully grossed up basis, if such reimbursement is taxable to
Executive) in an amount equal to the portion of such premium that the Company
pays on behalf of active and similarly situated employees receiving the same
type of coverage until the earlier of (x) the end of the Severance Pay Period or
(y) the date on which Executive becomes eligible to receive group medical and
dental insurance benefits from another employer that are substantially
equivalent (including, without limitation, equivalent as to benefits, premium
costs and co-pay amounts) to those provided by the Company as of the date
Executive’s employment with the Company terminates (Executive agrees to notify
the Company in writing promptly upon becoming eligible to receive such group
medical and dental insurance from another employer);

e)     the Company shall provide Executive, at the Company’s sole cost, with
full executive outplacement assistance with an agency selected by Executive (and
reasonably satisfactory to the Company), provided that no outplacement benefits
shall be provided after the end of the second calendar year following the
calendar year in which the Date of Termination occurs;

f)     notwithstanding any provision to the contrary in any Avid stock plan, or
under the terms of any grant, award agreement or form for exercising any right
under any such plan (including, without limitation, the agreements evidencing
the Stock Option and the Restricted Stock Grant), any stock options, restricted
stock awards, stock appreciation rights or other equity participation rights
held by Executive as of the date Executive’s employment with the Company
terminates become exercisable or vested, as the case may be, with respect to all
time-based

 

11

 

--------------------------------------------------------------------------------



vesting awards as to an additional number of shares equal to the number that
would have been exercisable or vested as of the end of the 12 month period
immediately following the date Executive’s employment with the Company
terminates, and

g)    Executive shall be entitled to exercise any such options or other awards
or equity participation rights until 12 months after the date Executive’s
employment with the Company terminates, but all performance-based vesting awards
that have not, as of such date Executive’s employment with the Company
terminates, vested shall be forfeited as of such date. No other payments or
benefits shall be due under this Agreement to Executive, but Executive shall be
entitled to any benefits accrued or earned in accordance with the terms of any
applicable benefit plans and programs of the Company.

 

4.3.4.     Without Cause or with Good Reason After a Change-in-Control of the
Company. If, within 12 months after a Change-in-Control of the Company,
Executive shall terminate Executive’s employment pursuant to Section 4.1.6 or
the Company shall terminate Executive’s employment pursuant to Section 4.1.4,
then in any such event, subject to Section 4.6:

a)     The Company shall pay Executive as severance pay (and without regard to
the provisions of any benefit plan) in a lump sum in cash no more than 30 days
following the Date of Termination, the following amounts:

 

(i)

the sum of (A) Executive’s accrued but unpaid Base Salary through the date
Executive’s employment with the Company terminates, plus (B) the Annual
Incentive Bonus for the fiscal year preceding the fiscal year in which
Executive’s employment with the Company terminates, if unpaid, (C) the product
of (x) Executive’s Termination Bonus Amount, and (y) the Pro Ration Percentage,
plus (D) any accrued but unused vacation pay; and

 

(ii)

the amount equal to one and a half (1.5) times the sum of (i) Executive’s Base
Salary in effect as of the date Executive’s employment with the Company
terminates, plus (ii) Executive’s Termination Bonus Amount.

b)    if Executive is eligible to receive and elects to continue receiving any
group medical and dental insurance coverage under COBRA, the Company shall
reimburse the monthly COBRA premium (on a fully grossed up basis, if such
reimbursement is taxable to Executive) in an amount equal to the portion of such
premium that the Company pays on

 

12

 

--------------------------------------------------------------------------------



behalf of active and similarly situated employees receiving the same type of
coverage until the earlier of (x) the date that is 18 months after the
Executive’s employment with the Company terminates or (y) the date on which
Executive becomes eligible to receive group medical and dental insurance
benefits from another employer that are substantially equivalent (including,
without limitation, equivalent as to benefits, premiums and co-pay amounts) to
those provided by the Company as of the date Executive’s employment with the
Company terminates (Executive agrees to notify the Company in writing promptly
upon becoming eligible to receive such group medical and dental insurance from
another employer);

c)     Notwithstanding anything to the contrary in the applicable stock option
or restricted stock agreement (including, without limitation, the agreements
evidencing the Stock Option and the Restricted Stock Grant), the exercisability
of all outstanding stock options, restricted stock awards, stock appreciation
rights and other equity participation rights then held by Executive with respect
to the common stock of the Company (or securities exchanged for such common
stock in connection with the Change-in-Control of the Company) shall accelerate
in full and Executive shall be entitled to exercise any such options or other
awards or equity appreciation rights until 18 months after the date Executive’s
employment with the Company terminates; and

d)    The Company shall provide Executive, at the Company’s sole cost, with full
executive outplacement assistance with an agency selected by Executive (and
reasonably satisfactory to the Company), provided that no outplacement benefits
shall be provided after the end of the second calendar year following the
calendar year in which Date of Termination occurs.

4.3.5.     Without Cause or with Good Reason During a Potential
Change-in-Control Period. If, during the existence of a Potential
Change-in-Control Period, Executive shall terminate Executive’s employment
pursuant to Section 4.1.6 or the Company shall terminate Executive’s employment
pursuant to Section 4.1.4, then in any such event, subject to Section 4.6,
Executive shall receive the payments, benefits and rights set forth in Sections
4.3.4(a), (b), (c) and (d), except that any amounts payable pursuant to Section
4.3.4(a)(ii) shall be paid over the 18-month period that commences on the Date
of Termination, if such date occurs more than 30 days prior to the
Change-in-Control of the Company that is the subject of the Potential
Change-in-Control Period; otherwise, such amount shall be paid in a lump sum on
the date that such Change-in-Control of the Company occurs. Notwithstanding the
foregoing, if the Change-in-Control of the Company (that is the subject of the
Potential Change-in-Control Period) occurs more than 30 days after the Date of
Termination, and payments of the amount payable pursuant to Section 4.3.4(a)(ii)
have begun over an 18-month period, pursuant to the preceding sentence, the
balance of the amount payable pursuant to Section 4.3.4(a)(ii) shall be paid to
Executive in a lump sum on the date such Change-in-Control of the Company
occurs.

 

13

 

--------------------------------------------------------------------------------



 

 

4.4.

Gross-Up for Excess Parachute Payments.

4.4.1.     In the event of a Change-in-Control of the Company, or other event
constituting a change in the ownership or effective control of the Company or
ownership of a substantial portion of the assets of the Company described in
Section 280G(b)(2)(A)(i) of the United States Internal Revenue Code of 1986, as
amended (the “Code”), the Company, at its sole expense, shall cause its
independent auditors promptly to review all payments, accelerations,
distributions and benefits that have been made to or provided to, and are to be
made, or may be made, to or provided to, Executive under this Agreement, and any
other agreement or plan benefiting Executive (collectively the “Original
Payments”), to determine the applicability of Section 4999 of the Code to
Executive in connection with such event (other than under this Section 4.4). If
the Company’s independent auditors determine that the Original Payments are
subject to excise taxes under Section 4999 of the Code (the “Excise Tax”), then
an additional amount shall be paid to Executive (the “Gross-Up Amount”) such
that the net proceeds of the Gross-Up Amount to Executive, after deduction of
the Excise Tax (including interest and penalties) upon the Gross-Up Amount,
shall be equal to the Excise Tax on the Original Payments. The Company’s
independent auditors will perform the calculations in conformity with the
foregoing provisions and will provide Executive with a copy of their
calculations. The intent of the parties is that the Company shall be solely
responsible for, and shall pay, any Excise Tax on the Original Payment(s) and
Gross-Up Amount and any income and employment taxes (including, without
limitation, other penalties and interest on such income and employment taxes)
imposed on any Gross-Up Amount payable hereunder. If no determination by the
Company's independent auditors is made prior to the time Executive is required
to file a tax return reflecting Excise Taxes on any portion of the Original
Payment(s), Executive will be entitled to receive a Gross-Up Amount calculated
on the basis of the Excise Tax that Executive reports in such tax return, within
30 days after the filing of such tax return. Executive agrees that, for the
purposes of the foregoing sentence, Executive is not required to file a tax
return until Executive has obtained the maximum number and length of filing
extensions available, and Executive shall have provided a copy of the relevant
portions of such tax return to the Company not less than 10 days prior to filing
such tax return.

4.4.2.     If any tax authority finally determines that a greater Excise Tax
should be imposed upon the Original Payments or the Gross-Up Amount than is
determined by the Company’s independent auditors or reflected in Executive’s tax
returns, Executive shall be entitled to receive an additional Gross-Up Amount
calculated on the basis of the additional amount of Excise Tax determined to be
payable by such tax authority (including related penalties and interest) from
the Company within 30 days after such determination. Executive shall cooperate
with the Company as it may reasonably request to permit the Company (at its sole
expense) to contest the determination of such taxing authority to minimize the
amount payable under this Section 4.4. If any tax authority finally determines
the Excise Tax payable by Executive to be less than the amount taken into
account hereunder in calculating the Gross-Up Amount, Executive shall repay the
Company, within 30 days after Executive’s receipt of a tax refund resulting from
that determination, to the extent of such refund, the portion of the Gross-Up
Amount attributable to such reduction (including the refunded portion of
Gross-Up Amount attributable to the Excise Tax and Federal, state and local
income and employment taxes imposed on the Gross-Up Amount being repaid, less
any additional income tax resulting from receipt of

 

14

 

--------------------------------------------------------------------------------



such refund).

 

4.5.

Section 409A.

4.5.1.     Payments to Executive under this Article 4 shall be bifurcated into
two portions, consisting of a portion that does not constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and a
portion that does constitute nonqualified deferred compensation. Payments
hereunder shall first be made from the portion, if any, that does not consist of
nonqualified deferred compensation until it is exhausted and then shall be made
from the portion that does constitute nonqualified deferred compensation.
However, if Executive is a “specified employee” as defined in Section
409A(a)(2)(B)(i) of the Code, the commencement of the delivery of any such
payments that constitute nonqualified deferred compensation will be delayed to
the date that is six (6) months and one (1) day after Executive’s Date of
Termination (the “Earliest Payment Date”); provided that this sentence does not
apply to payments made as a result of a termination under Section 4.1.1. Any
payments that are delayed pursuant to the preceding sentence shall be paid on
the Earliest Payment Date. The determination of whether, and the extent to
which, any of the payments to be made to Executive hereunder are nonqualified
deferred compensation shall be made after the application of all applicable
exclusions under Treasury Reg. § 1.409A-1(b)(9). Any payments that are intended
to qualify for the exclusion for separation pay due to involuntary separation
from service set forth in Treasury Reg. § 1.409A-1(b)(9)(iii) must be paid no
later than the last day of the second taxable year of Executive following the
taxable year of Executive in which Executive’s employment with the Company
terminates.

4.5.2.     The parties acknowledge and agree that the interpretation of Section
409A of the Code and its application to the terms of this Agreement is uncertain
and may be subject to change as additional guidance and interpretations become
available. Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code are intended to comply with Section 409A of the Code. If, however, any such
benefit or payment is deemed to not comply with Section 409A of the Code, the
Company and Executive agree to renegotiate in good faith any such benefit or
payment (including, without limitation, as to the timing of any severance
payments payable hereof) so that either (i) Section 409A of the Code will not
apply or (ii) compliance with Section 409A of the Code will be achieved;
provided, however, that any resulting renegotiated terms shall provide to
Executive the after-tax economic equivalent of what otherwise has been provided
to Executive pursuant to the terms of this Agreement; provided further, that any
deferral of payments or other benefits shall be only for such time period as may
be required to comply with Section 409A; and provided, further, that payments or
other benefits that occur as a result of the application of this Section 4.5.2
shall themselves comply with Section 409A of the Code.

4.5.3.     If Executive shall incur any liability under Section 409A of the Code
or under any comparable state or local law, rule or regulation as a result of
any payments or benefits that Executive receives from the Company (including,
without limitation, any payments or benefits made or provided pursuant to
Section 4.5.2), the Company shall pay Executive an amount (the “409A Gross-Up
Amount”) such that the net proceeds of the 409A Gross-Up

 

15

 

--------------------------------------------------------------------------------



Amount to Executive, after deduction of any and all Federal, state and local
taxes (including, without limitation, employment taxes, interest and penalties)
upon the 409A Gross-Up Amount, shall be equal to the amount of the additional
tax (and any interest and penalties) payable under Section 409A of the Code or
under any comparable state or local law, rule or regulation. The 409A Gross-Up
Amount shall be payable to Executive no later than 21 days after Executive has
paid such tax liability.

4.6.        Release. In order to be eligible to receive any of the payments or
benefits under Sections 4.3.1, 4.3.3, 4.3.4 or 4.3.5, Executive (or his personal
representative, if applicable) shall be required to execute and deliver to the
Company (without subsequent revocation) a binding severance and mutual release
agreement in a form provided by and reasonably satisfactory to the Company which
shall contain a release of claims by Executive substantially in the form
attached hereto as Exhibit A.

Article 5. Non-Competition and Non-Solicitation

5.1.        Non-Competition and Non-Solicitation. Executive acknowledges and
recognizes the highly competitive nature of the businesses of the Company and
accordingly agrees that while Executive is employed by the Company and for a
period of the longer of (a) one year after the date Executive’s employment with
the Company terminates, in the case of a termination other than within 12 months
after a Change-in-Control of the Company, (b) 18 months after the date
Executive’s employment with the Company terminates, in the case of a termination
within 12 months after a Change-in-Control of the Company:

5.1.1.     Executive will not perform services for or own an interest in (except
for investments of not more than five percent (5%) of the total outstanding
shares or other equity interests of a company or entity in which Executive does
not actively participate in management) any firm, person or other entity that
competes in any geographic area with the Company in the business of the
development, manufacture, promotion, distribution or sale of professional or
consumer film, video or audio production tools, including, but not limited to,
editing, special effects, 3D, animation, live sound, broadcast or newsroom
products or systems, content-creation tools, media storage or other business or
services in which the Company is engaged or plans (as evidenced by consideration
by the Company’s executive staff or by the Board) to engage at the time
Executive’s employment with the Company terminates.

5.1.2.     Executive will not directly or indirectly assist others in engaging
in any of the activities in which Executive is prohibited to engage by
Section 5.1.1.

5.1.3.     Executive will not directly or indirectly either alone or in
association with others (a) solicit, or permit any organization directly or
indirectly controlled by Executive to solicit, any employee of the Company to
leave the employ of the Company, or (b) solicit for employment, hire or engage
as an independent contractor, or permit any organization directly or indirectly
controlled by Executive to solicit for employment, hire or engage as an
independent contractor, any natural person who was employed by the Company at
any time; provided that this Section 5.1.3 (i) shall not apply to the
solicitation, hiring or engagement of any individual whose employment with the
Company has been terminated for a period of one year or longer or whose

 

16

 

--------------------------------------------------------------------------------



engagement to the Company as an independent contractor has been terminated for a
period of six months or longer and (ii) shall not apply to the solicitation,
hiring or engagement of any individual arising from such individual’s
affirmative response to a general recruitment effort carried out through a
public solicitation or a general solicitation.

5.1.4.     Executive will not directly or indirectly either alone or in
association with others solicit, or permit any organization directly or
indirectly controlled by Executive to solicit, any current or future customer or
supplier of the Company to cease doing business in whole or in part with the
Company or otherwise adversely modify his, her or its business relationship with
the Company.

5.2.        Reasonableness of Restrictions. It is expressly understood and
agreed that (a) although Executive and the Company consider the restrictions
contained in this Article 5 to be reasonable, if a final judicial determination
is made by a court of competent jurisdiction that the time or territory or any
other restriction contained in this Article 5 is unenforceable, such restriction
shall not be rendered void but shall be deemed to be enforceable to such maximum
extent as such court may judicially determine or indicate to be enforceable and
(b) if any restriction contained in this Agreement is determined to be
unenforceable and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

5.3.        Remedies for Breach. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of this Section 5 would be inadequate and, in recognition of this
fact, Executive expressly agrees that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the Company shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining orders, temporary or permanent injunctions or any other
equitable remedy which may then be available.

Article 6. Miscellaneous

 

6.1.

Indemnification.

6.1.1.     Executive shall be entitled to indemnification as set forth in
Article Eleventh of the Company’s Certificate of Incorporation, a copy of which
has been provided to Executive.

6.1.2.     A directors’ and officers’ liability insurance policy (or policies)
shall be kept in place, during the Term of this Agreement and thereafter until
at least the fourth anniversary of the date the Agreement is terminated for any
reason, providing coverage to Executive that is no less favorable to him in any
respect (including, without limitation, with respect to scope, exclusions,
amounts, and deductibles) than the coverage then being provided to any other
present or former officer or director of the Company.

6.2.        Counsel Fees. The Company shall pay to the Executive reimbursement
for all legal fees and expenses incurred by Executive in disputing in good faith
any issue hereunder

 

17

 

--------------------------------------------------------------------------------



relating to the termination of the Executive’s employment, in seeking in good
faith to obtain or enforce any benefit or right provided by this Agreement or in
connection with review of determinations made under Section 4.4, and any tax
audit or proceeding to the extent attributable to the potential application of
Section 4999 or Section 409A of the Code to any payment or benefit provided by
the Company to Executive. Such reimbursement payments shall be made within 15
days after delivery of the Executive’s written requests for payment accompanied
with such evidence of fees and expenses incurred as the Company reasonably may
require.

6.3.        No Mitigation. The Company agrees that, except as specifically set
forth in Section 4.3.3(d) and Section 4.3.4(b) regarding COBRA premium
reimbursement, (i) if Executive's employment is terminated during the term of
this agreement, Executive is not required to seek other employment or to attempt
in any way to reduce any amounts payable to Executive by the Company and (ii)
the amount of any payment provided hereunder shall not be reduced by any
compensation earned by Executive.

6.4.        Obligation of Successors. Any successor to substantially all of the
Company’s assets and business, whether by merger, consolidation, purchase of
assets or otherwise, shall succeed to the rights and obligations of the Company
hereunder. As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to its assets and business or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.

6.5.        Notice. All notices required or permitted hereunder shall be in
writing and deemed effectively given (i) when delivered in person, (ii) on the
third business day after mailing by registered or certified mail, postage
prepaid, (iii) on the next business day after delivery to an air courier for
next day delivery, paid by the sender, or (iv) when sent by telecopy or
facsimile transmission during normal business hours (9:00 a.m. to 5:00 p.m.)
where the recipient is located (or if sent after such hours, as of commencement
of the next business day), followed within 24 hours by notification pursuant to
any of the foregoing methods of delivery, in all cases addressed to the other
party hereto as follows:

 

(a)

If to the Company:

 

Avid Technology, Inc.

Avid Technology Park

One Park West

Tewksbury, MA 01876

Attention: General Counsel

Facsimile: (978) 548-4639

 

 

(b)

If to Executive:

 

Gary Greenfield

9800 Bent Cross Drive

Potomac, Maryland 20854

 

18

 

--------------------------------------------------------------------------------



or at such other address or addresses as either party shall designate to the
other in accordance with this Section 6.5.

6.6.        Survival. The respective rights and obligations of the parties under
this Agreement shall survive any termination of Executive’s employment to the
extent necessary to the intended preservation of such rights and obligations.
Notwithstanding the termination of this Agreement or Executive’s services
hereunder for any reason, Article 5 shall survive any such termination.

6.7.        Complete Agreement; Amendments. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes any and all prior agreements between the parties with respect to
the subject matter hereof. This Agreement may not be modified or amended except
upon written amendment approved by the Compensation Committee of the Board, and
executed by a duly authorized officer of the Company and by Executive. No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any time prior or subsequent time.

6.8.        Applicable Law. This Agreement shall be interpreted in accordance
with the laws of the Commonwealth of Massachusetts (without reference to the
conflicts of laws provisions thereof) and the parties hereby submit to the
jurisdiction of the courts of that state.

6.9.        Waiver of Jury Trial. Executive hereby irrevocably waives any right
to a trial by jury in any action, suit, or other legal proceeding arising under
or relating to any provision of this Agreement.

6.10.      Severability. If any non-material provision of this Agreement shall
be held invalid or unenforceable, it shall be deemed to be deleted or qualified
so as to be enforceable or valid to the maximum extent permitted by law, and the
remaining provisions shall continue in full force and effect.

6.11.      Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors, assigns and personal
representatives, except that the duties, responsibilities and rights of
Executive under this Agreement are of a personal nature and shall not be
assignable or delegatable in whole or in part by Executive, except to the extent
that the rights of Executive hereunder may be enforceable by his heirs,
executors, administrators or legal representatives. If Executive should die
while any amounts would still be payable to Executive hereunder if Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee or other designee or, if there be no such designee, to Executive’s
estate.

6.12.      Captions. Captions of sections have been added only for convenience
and shall not be deemed to be a part of this Agreement.

 

19

 

--------------------------------------------------------------------------------



6.13.      Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

6.14.      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one in the same instrument.

6.15.      Further Assurances. Each party hereto agrees to furnish and execute
such additional forms and documents, and to take such further action, as shall
be reasonable and customarily required in connection with the performance of
this Agreement or the payment of benefits hereunder.

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the date first above written.

Avid Technology, Inc

 

 

By: /s/ Nancy Hawthorne                              
Name: Nancy Hawthorne
Title:   Interim President

 

s/ Gary Greenfield                                         
Gary Greenfield

 

 

 

 

20

 

--------------------------------------------------------------------------------



EXHIBIT A

 

RELEASE OF CLAIMS PROVISIONS

 

This General Release of Claims (the "General Release") is being executed by Gary
G. Greenfield ("Executive"), for and in consideration of certain amounts payable
under the Executive Employment Agreement (the "Agreement") entered into between
him and Avid Technology, Inc. (the "Company"), dated as of December 17, 2007,
and is conditioned upon the Company’s release of Executive, in such form as is
reasonably satisfactory to the Company, of any and all claims with respect to
acts or omissions on the part of Executive that occurred prior to the date that
Executive executes this General Release. Executive agrees as follows:

 

Executive, on behalf of himself and his agents, heirs, executors,
administrators, successors and assigns, hereby releases and forever discharges
the Company, and any and all of the affiliates, stockholders, officers,
directors, employees, agents, counsel, and successors and assigns of the
Company, from any and all complaints, claims, demands, damages, lawsuits,
actions, and causes of action which he has or may have against any one or more
of them by reason of any event, matter, cause or thing which has occurred prior
to the date this General Release is executed by Executive arising from or
related to his employment with the Company, or the termination of that
employment, including but not limited to: all employment discrimination claims
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the
Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Americans
With Disabilities Act of 1990, 42 U.S.C., § 12101 et seq., the Equal Pay Act of
1963, 29 U.S.C. § 206(d), the Family and Medical Leave Act, 29 U.S.C. § 2601 et
seq., the Massachusetts Fair Employment Practices Act, M.G.L. c.151B, §1 et
seq., and any and all other similar applicable federal and state statutes, all
as amended; all claims arising out of Section 806 of the Corporate and Criminal
Fraud Accountability Act of 2002, 18 U.S.C. § 1681 et seq., the Fair Credit
Reporting Act, 15 U.S.C. § 1681 et seq., the Employee Retirement Income Security
Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., and the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §2101 et seq., all as amended; all claims
under the Massachusetts Civil Rights Act, M.G.L. c.12 §§11H and 11I, the
Massachusetts Equal Rights Act, M.G.L. c.93 §102 and M.G.L. c.214, §1C, the
Massachusetts Labor and Industries Act, M.G.L. c. 149, §1 et seq., the
Massachusetts Privacy Act, M.G.L. c.214, §1B and the Massachusetts Maternity
Leave Act , M.G.L. c. 149, §105(d), all as amended; all common law claims
including, but not limited to, actions in tort, defamation and breach of
contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including but not limited to claims to stock or stock
options; and any claim or damage (including a claim for retaliation) under any
common law theory or any federal, state or local statute or ordinance not
expressly referenced above; provided, however, that nothing in this Agreement
prevents the Executive from filing, cooperating with, or participating in any
proceeding before the EEOC or a state Fair Employment Practices Agency (except
that the Executive acknowledges that he may not be able to recover any monetary
benefits in connection with any such claim, charge or proceeding), and provided
further, however, that nothing herein is intended to be construed as releasing
the Company from any obligation set forth in this Agreement. Executive further
hereby irrevocably and unconditionally

 

--------------------------------------------------------------------------------



waives any and all rights to recover any relief and damages concerning the
claims that are lawfully released in this Paragraph. Executive represents and
warrants that he has not previously filed or joined in any such claims against
the Company or any of its affiliates or subsidiaries, and that he has not given
or sold any portion of any claims released herein to anyone else, and that he
will indemnify and hold harmless the persons and entities released herein from
all liabilities, claims, demands, costs, expenses and/or attorneys' fees
incurred as a result of any such assignment or transfer.

 

Executive acknowledges that this is a General Release, and he agrees and
understands that he is specifically releasing all claims under the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq, as amended by the
Older Workers Benefit Protection Act. Executive acknowledges that he has read
and understands the foregoing General Release and executes it voluntarily and
without coercion. He further acknowledges that he is being advised herein in
writing to consult with an attorney prior to executing this General Release, and
that he has had more than 21 days within which to consider this General Release.
Executive understands that he has seven days following his execution of this
General Release to revoke it in writing, and that this General Release is not
effective or enforceable until after this seven-day period. For such revocation
to be effective, notice must be received by ________, at the principal office of
the Company, no later than 11:59 p.m. on the seventh calendar day after the date
on which Executive has signed this General Release. Executive expressly agrees
that, in the event he revokes this General Release, the Company shall not be
obligated to pay him any amounts the payment of which is expressly conditioned
under the Agreement on the effectiveness of this General Release.

 

Notwithstanding any other provision of this General Release to the contrary or
potentially interpretable to the contrary, it is expressly agreed and understood
that the Executive is not releasing hereunder (i) any rights or potential claims
for indemnification as otherwise available to Executive as an officer, director,
agent or in any other capacity, (ii) any rights or potential claims with respect
to any event, matter, cause or thing which occurs after the date that Executive
executes this General Release, including without limitation, any such rights or
potential claims which arise after the date that Executive executes this General
Release with respect to the Agreement or with respect to any other agreement to
which the Company and Executive are parties, or (iii) any claims for benefits
under employee benefit plans.

 

 

22

 

 